DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on September 27, 2022.  Claims 1 – 7 & 9 – 21 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 6 & 17 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,720,681 B1) to Hancock et al., in view of (U.S. Patent Number 6,308,875 B1) to Almo.
Regarding claim 1, Hancock et al., discloses the cover apparatus (10) for carrying and protecting hand-held portable devices (100) comprising: 
the lower portion (12) comprising: 
an opening having the periphery; at least one wall (18) defining at least a portion of the periphery of the opening (See Figure 1); 
the base (76) coupled to the at least one wall (18), the at least one wall (18) and base (76) defining the volume (i.e. Interior Cavity Portion of (12) in Figure 1) within the lower portion (12);
the reconfigurable member (26) (i.e. Shaped to Form in Column 4, lines 6, 7 & 8) coupled to the at least one wall (18), the reconfigurable member (26) positioned at the portion of the periphery,
the device (100) being held by the cover apparatus (10) (See Figure 1); and
an upper portion (14) operably coupled to the lower portion (12), the upper portion (14) being configured to render the opening of the lower portion (12) accessible in the first state (i.e. Open in Figures 1, 4, 5 & 7) and transition to cover the opening in the second state (See Figures 2, 3 & 6).  
However, Hancock does not explicitly disclose the reconfigurable member being formable and configurable from the first shape to the second shape different from the first shape, the second shape conforming to at least a portion of an outer profile of a device such that the device is maintained in the position within the volume of the lower portion; and wherein the reconfigurable member being independent of the upper portion being in the first state or the second state.
 Almo teaches the reconfigurable member (152) being formable and configurable from the first shape to the second shape {i.e. See (Column 12, lines 58 – 67) & (Column 13, lines 1 – 9)} different from the first shape , the second shape conforming to at least a portion of an outer profile of a device (i.e. Instrument) being held by the cover apparatus (12) such that the device (i.e. Instrument) is maintained in the position within the volume of the pocket (20’) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9); and wherein the reconfigurable member (152) is independent (i.e. via attachment of separate (152) in Column 12, lines 58 – 61) (See Figure 10) of the upper portion being in the first state (i.e. Flatten or Straight Configuration) or second state (i.e. Outwardly Convex Configuration) (See Column 13, lines 1 – 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the reconfigurable member being formable and configurable from the first shape to the second shape different from the first shape, the second shape conforming to at least a portion of an outer profile of a device; and wherein the reconfigurable member is independent of the upper portion being in the first state or second state as taught by Almo with the apparatus of Hancock et al., in order to provide a desired shape to the opening and engage the stored item more securely (See Column 13, lines 1 – 9).

Regarding claim 2, Hancock et al., discloses the second reconfigurable member (i.e. Upper (26) in Figure 1).
Furthermore, Hancock et al., modified by Almo discloses the reconfigurable member (152) configured to conform (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) to the portion of the outer profile of the device positioned within the lower portion of (20’).

Regarding claim 3, Hancock et al., discloses wherein the reconfigurable member (26) extends around an entirety of the periphery (See Figure 1).
Furthermore, Hancock et al., as modified by Almo discloses wherein the reconfigurable member (152) extends around the periphery (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) (See Figure 10).

Regarding claim 4, Hancock et al., discloses wherein the reconfigurable member (26) is metal (See Column 4, lines 6, 7 & 8).
Furthermore, Hancock et al., as modified by Almo discloses reconfigurable member (152) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) (See Figure 10).

Regarding claim 5, Hancock et al., discloses wherein the reconfigurable member (26) is positioned between an upper edge (19) of the at least one wall (i.e. Wall of (14) in Figure 4) and the base (i.e. Bottom of (10) in Figure 4).
Furthermore, Hancock et al., as modified by Almo discloses reconfigurable member (152) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) (See Figure 10).

Regarding claim 6, Hancock et al., discloses wherein the reconfigurable member (26) is positioned on an upper edge of the at least one wall (18) (See Figure 1).
Furthermore, Hancock et al., as modified by Almo discloses reconfigurable member (152) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) (See Figure 10).

Regarding claim 17, Hancock et al., discloses the method steps of exposing an opening within the lower portion (12) of the case (10) by transitioning an upper portion (14) from the closed state (See Figures 2 & 6) to an open state (See Figures 1, 4, 5 & 7) where the case (10) is positioned away from the opening (See Figure 1); and 
placing the device (100) at least partially within an inner volume defined by the lower portion (12) of the case (10).
Furthermore, Hancock et al., as modified by Almo discloses the method steps forming the reconfigurable member (152) to approximate at least a portion of the outer profile of the device (i.e. Instrument) within the pocket (20’) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) (See Figure 10), and wherein the reconfigurable member (152) is independent (i.e. via attachment of separate (152) in Column 12, lines 58 – 61) (See Figure 10) of the upper portion and positionable to provide the closed state (i.e. Flatten or Straight Configuration) or the open state (i.e. Outwardly Convex Configuration) (See Column 13, lines 1 – 3).

Regarding claim 18, Hancock et al., discloses the method steps of forming the second member (i.e. Upper (26) in Figure 1) (i.e. Shaped to Form in Column 4, lines 6 – 8) to approximate another portion of the outer profile (See Figure 1).
Furthermore, Hancock et al., as modified by Almo discloses reconfigurable member (152) to approximate another portion of the outer profile of the item within the pocket (20’) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) & (See Figure 10).

Regarding claim 19, Hancock et al., discloses the method steps of repositioning the upper portion (14) of the case (10) to the closed state to at least partially cover the opening within the lower portion (12) of the case (10).

Regarding claim 20, Hancock et al., discloses the method steps of wherein the reconfigurable member (26) (i.e. Shaped to Form in Column 4, lines 6 – 8) (See Figure 1).
Furthermore, Hancock et al., as modified by Almo discloses the method steps of wherein the reconfigurable member (152) is curved or bent to approximate the portion of the outer profile of the device (i.e. Instrument) positioned within the pocket (20’) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) (See Figure 10).

Regarding claim 21, Hancock et al, discloses the main case portion (14); 
an opening to the main case portion (14) (See Figure 1), the opening (See Figure 1) being defined by the periphery (See Figure 1); 
the cover (12) removably secured to the main case portion (14) to cover the opening in the closed state and expose the opening in an open state; and
the reconfigurable member (26) (i.e. Shaped to Form in Column 4, lines 6 – 8) secured to at least a portion of the periphery (See Figure 1).
Furthermore, Hancock et al., as modified by Almo discloses reconfigurable member (152) being bendable to correspond with the profile of the opening into the pocket (20’) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) (See Figure 10), and wherein the reconfigurable member (152) is independent (i.e. via attachment of separate (152) in Column 12, lines 58 – 61) (See Figure 10) of the cover and positionable to provide the closed state (i.e. Flatten or Straight Configuration) or the open state  (i.e. Outwardly Convex Configuration) (See Column 13, lines 1 – 3).

Claims 7, 9, 10, 11, 12, 13, 14, 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,720,681 B1) to Hancock et al., and (U.S. Patent Number 6,308,875) to Almo as applied to claim 1 above, and further in view of (U.S. Patent Number 9,872,553 B1) to Erlandson.
Regarding claim 7, Hancock et al., as modified above does not explicitly disclose wherein the lower portion further includes at least one strap configured to couple the lower portion to an over-shoulder harness.
Erlandson teaches wherein the lower portion (i.e. Lower Portion of (106) in Figure 1) further includes at least one strap (114 & 115) to couple the lower portion to an over-shoulder harness (103, 103D & 103F) (See Figure 1). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the lower portion further include at least one strap configured to coupled the lower portion to an over-shoulder harness as taught by Erlandson with the apparatus of Hancock et al., in order to enhance hands free transport.
 
Regarding claim 9, Hancock et al., discloses the lower portion (12) further comprising: an opening (See Figure 1); at least one wall (18) having an upper edge (28), the upper edge (28) of the at least one wall (18) defining the opening (See Figure 1); 
the base (76) coupled to the at least one wall (18), the at least one wall (18) and base (76) defining the volume (i.e. Interior Cavity Portion of (12) in Figure 1) within the lower portion (12); 
the reconfigurable member (26) (i.e. Shaped to Form in Column 4, lines 6, 7 & 8) coupled to the at least one wall, the reconfigurable member (26) (i.e. Shaped to Form in Column 4, lines 6, 7 & 8) extending around the upper edge (28) of the at least one wall (18), and 
an upper portion (14) operably coupled to the lower portion (12), the upper portion (14) being configured to render the opening of the lower portion (12) accessible in the first state (See Figures 1 & 7) and transition to cover the opening in the second state (See Figures 2, 3 & 6).
However, Hancock et al., does not explicitly disclose an over-shoulder harness; and the lower portion having at least one strap configured to couple the over-shoulder strap to the lower portion.
Erlandson et la., teaches an over-shoulder harness (103); the case assembly (106) comprising: the lower portion (106B) having at least one strap (114 & 115) configured to couple the over-shoulder harness (103) to the lower portion (106B).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make an over-shoulder harness; and the lower portion having at least one strap configured to couple the over-shoulder strap to the lower portion as taught by Erlandson with the apparatus of Hancock et al., in order to enhance hands free transport.
However, Hancock et al., does not explicitly disclose the reconfigurable member being conformable to an outer profile of a device positioned within the lower portion; and wherein the reconfigurable member being independent of the upper portion being in the first state or the second state.
Almo teaches the reconfigurable member (152) being conformable to an outer profile of the device (i.e. Instrument) positioned within the pocket (20’), wherein the reconfigurable member (152) is independent (See Figure 10) of the upper portion being in the first state (i.e. Flatten or Straight Configuration) or second state (i.e. Outwardly Convex Configuration) (See Column 13, lines 1 – 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the reconfigurable member being conformable to an outer profile of a device positioned within the lower portion, wherein the reconfigurable member is independent of the upper portion being in the first state or second state as taught by Almo with the case of Hancock et al., in order to provide a desired shape to the opening and engage the stored item more securely (See Column 13, lines 1 – 9).

Regarding claim 10, Hancock et al., discloses wherein a portion of the device (100) positioned within the lower portion (12) extends through the opening of the lower portion (12) (See Figure 1).

Regarding claim 11, Hancock et al., discloses wherein the upper portion (12) is operably coupled to the at least one wall (18) (See Figure 1).

Regarding claim 12, Hancock et al., discloses wherein the reconfigurable member (26) (i.e. Shaped to Form in Column 4, lines 6 – 8) is positioned between the upper edge (See Figures 1 & 2) of the at least one wall (18) and the sleeve (28) positioned on a portion of the upper edge (See Figures 1 & 4).
Furthermore, Hancock et al., as modified by Almo discloses reconfigurable member (152) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) (See Figure 10).

Regarding claim 13, Hancock et al., discloses wherein the sleeve (28) forms an elongated channel (See Figure 1) or aperture which receives at least a portion of the reconfigurable member (26) (i.e. Shaped to Form in Column 4, lines 6 – 8) (See Figure 1).
Furthermore, Hancock et al., as modified by Almo discloses reconfigurable member (152) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) (See Figure 10).

Regarding claim 14, Hancock et al., discloses the opening (See Figure 1) defines the first plane; the base (76) of the lower portion (12) defines the second plane; and the first plane is oblique to the second plane (See Figures 1 & 7).

Regarding claim 15, Hancock et al., discloses wherein the reconfigurable member (26) (i.e. Shaped to Form in Column 4, lines 6 – 8) is conformable to an outer profile of the pair of binoculars (100) (See Figures 1 & 4).
Furthermore, Hancock et al., as modified by Almo discloses reconfigurable member (152) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) (See Figure 10).

Regarding claim 16, Hancock et al., discloses wherein the reconfigurable member (26) (i.e. Shaped to Form in Column 4, lines 6 – 8) is an elongated portion of metal (See Column 4, lines 6 – 8).
Furthermore, Hancock et al., as modified by Almo discloses reconfigurable member (152) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9) (See Figure 10).
 
Response to Arguments
Applicant's arguments filed September 27, 2022 have been fully considered but they are not persuasive. 
Applicant argues, Almo’s surgical instrument pack fails to teach or suggest the claimed limitations of independent Claim 1.  Specifically, the surgical instrument storage pack as taught by the Almo reference does not have both lower and upper portions.  For instance, Almo’s surgical instrument pack fails to teach or suggest “an upper portion operably coupled to the lower portion, the upper portion being configured to render the opening of the lower position accessible in a first state and to position the cover over the opening in a second state,” as recited in amended claim 1.
In response to applicant’s argument, Hancock teaches the storage pack (10) comprising both the lower portion (12) and the upper portion (14) and the reconfigurable member (26).
The Almo reference was added to teach that the reconfigurable member (26) of Hancock could be substituted or replaced with the reconfigurable member (152) of Almo that is formable and configurable from the first shape to the second shape {i.e. See (Column 12, lines 58 – 67) & (Column 13, lines 1 – 9)} different from the first shape, the second shape conformable to at least a portion of an outer profile of a device (i.e. Instrument) being held by the cover apparatus (12) such that the device (i.e. Instrument) is maintained in the position within the volume of the pocket (20’) (See Column 12, lines 58 – 67) & (See Column 13, lines 1 – 9); and wherein the reconfigurable member (152) is independent (i.e. via attachment of separate (152) in Column 12, lines 58 – 61) (See Figure 10) of the upper portion being in the first state (i.e. Flatten or Straight Configuration) or second state (i.e. Outwardly Convex Configuration) (See Column 13, lines 1 – 3).
Given the broadest reasonable interpretation, Hancock as modified by Almo meets and satisfies the structural limitations as set forth in Claim 1 because the reconfigurable member (152) of Almo provides a desired shape (i.e. first state or second state) to the opening and engage the stored item more securely.
Therefore, the 35 U.S.C. §103 rejection is maintained.

Applicant argues, Almo reference is silent regarding a “reconfigurable member that is independent of the upper portion (or cover) and positionable to provide” a particular state because Almo’s surgical pack has no upper portion or cover. 
Examiner disagrees, Almo recites: “The pocket (20) is to attach or invest one or more elongate stay elements (152) close to and paralleling the front panel upper margin (22).” (See Column 12, lines 58 – 63).
Based on (Column 12, lines 58 – 63), the elongated stay element (152) is a separate and / or independent reconfigurable member (152) that is attached and placed close to and paralleling the front panel upper margin of the pocket.
Given the broadest reasonable interpretation, the elongated stay element (152) of Almo meets and satisfies the structural limitations as set forth in Claim 1.  
Therefore, the 35 U.S.C. §103 rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(U.S. Patent Number 5,027,965) to Dumars teaches the lower portion (See Figure 1) comprising: 
an opening (i.e. Opening of (3) in Figure 1) having a periphery (See Figure 1); 
at least one wall (i.e. Front Wall Portion of (3) in Figure 1) defining at least a portion of the periphery of the opening (See Figure 1); the base (i.e. Bottom of (3) in Figure 1) coupled to the at least one wall (i.e. Front Wall Portion of (3) in Figure 1), the at least one wall (i.e. Front Wall Portion of (3) in Figure 1) and the base (i.e. Rear Wall of (3) in Figure 1) defining the volume (i.e. Interior Portion of (3) in Figure 1) within the lower portion (i.e. Lower Portion of (3) in Figure 1); and 
the reconfigurable member (9) coupled to the at least one wall (i.e. Front Wall Portion of (3) in Figure 1), the reconfigurable member (9) positioned at the portion of the periphery (See Figure 1), the reconfigurable member (9) being formable and configurable from the first shape (i.e. Flat Shape in Column 2, lines 8 – 13) to the second shape (i.e. Curved / Bendable Formed as Needed Shape in Column 2, lines 8 – 13) different from the first shape (i.e. Flat Shape in Column 2, lines 8 – 13).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.V/Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734